Citation Nr: 1339781	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture of the pelvis.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 until March 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that was mailed to the Veteran in June 2009.

This matter was initially considered by the Board in February 2013 and remanded the claim for additional development.  

In her Substantive Appeal, the Veteran requested a Board hearing.  In April 2010, the Veteran submitted notice to the RO that she no longer wanted a hearing.  Therefore, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d). 

The Virtual VA and VBMS folders have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary. 

In February 2013, the Board remanded this claim for a VA examination to address the current severity of the Veteran's pelvis disability to include specifically identifying the residuals of the pelvic fracture.  At that time, the Board noted that the claim had been rated by analogy to Diagnostic Code 5236 which evaluates sacroiliac injury and weakness, but historically the claim was evaluated by analogy to Diagnostic Code 5255 which evaluated impairment of the femur.  

The February 2013 Board remand noted that although the RO denied service connection for a low back strain as secondary to the service-connected pelvic disability, several records suggested there may be low back symptomatology related to the service-connected pelvis disability.  For example, the Board cited to reports of a right-sided limp that pulled the back muscles and a May 2009 VA treatment record that reported forward flexion was no more than 60 degrees with reproduction of pelvic pain and also indicated that straight leg raising reproduced right groin pain.  The Board noted that although the October 2008 and September 2012 VA examinations appeared to rule out some aspects of the lumbosacral symptoms as residuals of the pelvic fracture, not all such residuals have been clearly identified.  In light of the guidance of 38 C.F.R. § 4.67, the Board remanded the claim to identify the current residuals of the pelvic fracture to include faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine, manifest by muscle spasm, mild to moderate sciatic neuritis, peripheral nerve injury, or limitation of hip motion.  The Board specifically directed that the examiner should "distinguish between symptoms associated with the service-connected residuals of the pelvic fracture and any symptoms associated with a nonservice-connected disorder."

A VA examination was obtained in March 2013; however, this examination is not adequate for adjudication.  38 C.F.R. § 4.2.  After reviewing the record and examining the Veteran the examiner concluded that he did not find any of the symptoms as listed.  He noted the residuals involved pain in the sacroiliac region exacerbated by flexion of the right hip and pain in the sacroiliac region with sexual intercourse, both of which were consistent with the mechanism of injury.  

The opinion provided does not clarify whether the prior findings suggesting involvement of low back symptomatology, such as antalgic gait and limitation of flexion of the spine, were actually residuals of the service-connected pelvic disability.  See 38 C.F.R. § 4.67 (indicating that faulty posture and limitation of motion and painful motion of the lumbar spine could be residuals of a pelvic bone fracture); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  As such, the Board is not able to determine whether the correct Diagnostic Code is being applied or whether the low back symptomatology is related to the pelvic disability.  Accordingly, another VA examination is necessary to clarify the residuals of the current pelvic disability.  

Additionally, the record reflects the Veteran treats at VA facilities.  On remand, updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that she has received for her claimed residuals of a pelvic fracture and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Updated treatment records from the VA Health Care System dated from April 2012 to the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records requested above have been obtained, the RO should return the claims file to the examiner who conducted the March 2013 VA examination, if available.  If the examiner who conducted the March 2013 examination is no longer available, another examiner should be consulted.  If the examiner deems another examination is necessary, schedule the Veteran for a VA examination.

Upon review of the entire claims file the examiner must provide an opinion as to the following:

The examiner should differentiate any low back symptomatology related to the service-connected pelvic fracture from low back symptomatology related to the nonservice-connected low back disabilities.  If it is not possible to differentiate between impairment resulting from the pelvic fracture and impairment resulting from any other nonservice-connected disorder, the examiner should state this in the report.  The examiner must specifically comment upon the altered gait resulting in back pain described by the Veteran and noted during the October 2008 VA examination and the May 2009 VA physician findings that "forward flexion is no more than 60 degrees with reproduction of pelvic pain" and straight leg raise reproduced right groin pain.  

The examiner must provide a complete rationale for any stated opinion.  Should the examiner conclude that he or she cannot provide an opinion without resorting to speculation he or she must provide a rationale as to why this is the case.

3.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim.  If the claim is denied, the Veteran should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


